Name: Commission Implementing Regulation (EU) 2019/479 of 22 March 2019 operating deductions from fishing quotas available for certain stocks in 2018 on account of overfishing of other stocks in the previous years and amending Implementing Regulation (EU) 2018/1969
 Type: Implementing Regulation
 Subject Matter: fisheries;  international law;  economic geography
 Date Published: nan

 25.3.2019 EN Official Journal of the European Union L 82/6 COMMISSION IMPLEMENTING REGULATION (EU) 2019/479 of 22 March 2019 operating deductions from fishing quotas available for certain stocks in 2018 on account of overfishing of other stocks in the previous years and amending Implementing Regulation (EU) 2018/1969 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1), (2), (3) and (5) thereof, Whereas: (1) Fishing quotas for the year 2017 have been established by:  Council Regulation (EU) 2016/1903 (2),  Council Regulation (EU) 2016/2285 (3),  Council Regulation (EU) 2016/2372 (4), and  Council Regulation (EU) 2017/127 (5). (2) Fishing quotas for the year 2018 have been established by:  Council Regulation (EU) 2016/2285,  Council Regulation (EU) 2017/1970 (6),  Council Regulation (EU) 2017/2360 (7), and  Council Regulation (EU) 2018/120 (8). (3) Pursuant to Article 105(1) of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing quotas which have been allocated to it, the Commission is to operate deductions from future fishing quotas of that Member State. (4) Commission Implementing Regulation (EU) 2018/1969 (9) has established deductions from fishing quotas for certain stocks in 2018 on account of overfishing in the previous years. (5) However, for certain Member States no deductions could be operated by Implementing Regulation (EU) 2018/1969 from quotas allocated for the overfished stocks because such quotas are not available for those Member States in the year 2018. (6) Article 105(5) of Regulation (EC) No 1224/2009 provides that, if it is not possible to operate deductions on the overfished stock in the year following the overfishing because the Member State concerned has no available quota, deductions may be operated on other stocks in the same geographical area or with the same commercial value. According to Commission Communication 2012/C 72/07 containing Guidelines for deduction of quotas under Article 105(1), (2) and (5) of Regulation (EC) No 1224/2009 (10) such deductions should be preferably operated from quotas allocated for stocks fished by the same fleet as the fleet that overfished the quota, taking into account the need to avoid discards in mixed fisheries. (7) The Member States concerned have been consulted with regard to the proposed deductions from quotas allocated for stocks other than those which have been overfished. (8) In certain cases, exchanges of fishing opportunities concluded in accordance with Article 16(8) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (11) enable deductions from the same stocks in the framework of Implementing Regulation (EU) 2018/1969. (9) On 17 October 2018, Spain informed the Commission that the catches in 2017 of swordfish in the Atlantic Ocean, South of 5 ° N (SWO/AS05N) had been erroneously reported. Following corrections submitted on 3 December 2018 by Spain in the aggregated catch data reporting system, it appears that the catch uptake for swordfish in the Atlantic Ocean, South of 5 ° N remains below the allocated quota for 2017. Therefore, the corresponding deductions should be deleted from the Annex to Implementing Regulation (EU) 2018/1969. (10) On 23 November 2018, Spain requested to update its catch declarations regarding yellowfin tuna in IOTC area of competence (YFT/IOTC). On the basis of the last updated data transmitted by Spain on 13 December 2018, it appears that the Spanish 2017 quota was exceeded for yellowfin tuna in IOTC area of competence (YFT/IOTC). The corresponding deduction should consequently be added to the Annex to Implementing Regulation (EU) 2018/1969. (11) Moreover, certain deductions required by Implementing Regulation (EU) 2018/1969 appear to be larger than the adapted quota available in the year 2018 and, as a consequence, cannot be entirely operated in that year. According to Communication 2012/C 72/07, the remaining amounts should be deducted from the adapted quotas available in subsequent years until the full overfished amount is paid back. (12) Implementing Regulation (EU) 2018/1969 should therefore be amended accordingly. (13) This Regulation should apply retroactively from the day on which Implementing Regulation (EU) 2018/1969 establishing the deductions from fishing quotas for the same stocks in 2018 entered into force, HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas fixed in Regulations (EU) 2016/2285, (EU) 2017/1970, (EU) 2017/2360 and (EU) 2018/120 for the year 2018 referred to in Annex I to this Regulation shall be reduced by applying the deductions on the alternative stocks set out in that Annex. Article 2 The Annex to Implementing Regulation (EU) 2018/1969 is replaced by the text in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 20 December 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 1. (2) Council Regulation (EU) 2016/1903 of 28 October 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) 2016/72 (OJ L 295, 29.10.2016, p. 1). (3) Council Regulation (EU) 2016/2285 of 12 December 2016 fixing for 2017 and 2018 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks and amending Council Regulation (EU) 2016/72 (OJ L 344, 17.12.2016, p. 32). (4) Council Regulation (EU) 2016/2372 of 19 December 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 352, 23.12.2016, p. 26). (5) Council Regulation (EU) 2017/127 of 20 January 2017 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters (OJ L 24, 28.1.2017, p. 1). (6) Council Regulation (EU) 2017/1970 of 27 October 2017 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) 2017/127 (OJ L 281, 31.10.2017, p. 1). (7) Council Regulation (EU) 2017/2360 of 11 December 2017 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 337, 19.12.2017, p. 1). (8) Council Regulation (EU) 2018/120 of 23 January 2018 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2017/127 (OJ L 27, 31.1.2018, p. 1). (9) Commission Implementing Regulation (EU) 2018/1969 of 12 December 2018 operating deductions from fishing quotas available for certain stocks in 2018 on account of overfishing in the previous years (OJ L 316, 13.12.2018, p. 12). (10) Communication from the Commission  Guidelines for deduction of quotas under Article 105(1), (2) and (5) of Regulation (EC) No 1224/2009 (2012/C 72/07) (OJ C 72, 10.3.2012, p. 27). (11) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). ANNEX I DEDUCTIONS FROM 2018 FISHING QUOTAS FOR ALTERNATIVE STOCKS OVERFISHED STOCK ALTERNATIVE STOCK Member State Species code Area code Species name Area name Quantity that cannot be deducted from the 2018 fishing quota for the overfished stock (in kilograms) Member State Species code Area code Species name Area name Quantity to be deducted from the 2018 fishing quota for the alternative stock (in kilograms) DK NOP 04-N. Norway pout Norwegian waters of IV 24 447 DK NOP 2A3A4. Norway pout 3a; Union waters of 2a and 4 24 447 DK OTH 1N2AB. Other species Norwegian waters of I and II 9 979 DK HER 1/2- Herring Union, Faroese, Norwegian and international waters of 1 and 2 9 979 DK POK 1N2AB. Saithe Norwegian waters of I and II 9 508 DK HER 1/2- Herring Union, Faroese, Norwegian and international waters of 1 and 2 9 508 ES GHL 1N2AB. Greenland halibut Norwegian waters of I and II 25 335 ES RED 1N2AB. Redfish Norwegian waters of 1 and 2 25 335 ES POK 1N2AB. Saithe Norwegian waters of I and II 1 650 ES RED 1N2AB. Redfish Norwegian waters of 1 and 2 1 650 FR GHL 1N2AB. Greenland halibut Norwegian waters of I and II 6 868 FR RED 1N2AB. Redfish Norwegian waters of 1 and 2 6 868 IE HKE 8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 1 300 IE HKE 571214 Hake 6 and 7; Union and international waters of 5b; international waters of 12 and 14 1 300 NL WHG 56-14 Whiting VI; Union and international waters of Vb; international waters of XII and XIV 18 648 NL WHG 2AC4. Whiting 4; Union waters of 2a 18 648 ANNEX II ANNEX DEDUCTIONS FROM 2018 FISHING QUOTAS Member State Species code Area code Species name Area name Initial quota 2017 (in kilograms) Permitted landings 2017 (Total adapted quantity in kilograms) (1) Total catches 2017 (quantity in kilograms) Quota consumption related to permitted landings Overfishing related to permitted landing (quantity in kilograms) Multiplying factor (2) Additional Multiplying factor (3) (4) Outstanding deductions from previous year(s) (5) (quantity in kilograms) Deductions from fishing quotas for 2018 (6) and subsequent years (quantity in kilograms) Deductions from 2018 fishing quotas for the overfished stocks (7) (quantity in kilograms) Deductions from 2018 fishing quotas for alternative stocks in accordance with Annex I to Implementing Regulation (EU) 2019/479 (8) (quantity in kilograms) To be deducted from fishing quotas for 2019 and subsequent year(s) (quantity in kilograms) BE RJU 07D. Undulate ray Union waters of VIId 2 000 2 000 5 648 282,40 % 3 648 1,00 / / 3 648 1 031 / 2 617 BE SRX 07D. Skates and rays Union waters of VIId 96 000 91 353 95 695 104,75 % 4 342 / / / 4 342 4 342 / / BE SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 762 000 907 100 919 333 101,35 % 12 233 / / / 12 233 12 233 / / DK MAC 2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 22 031 17 525 756 17 992 741 102,66 % 466 985 / / / 466 985 466 985 / / DK MAC 2A4A-N Mackerel Norwegian waters of IIa and IVa 16 004 14 538 090 14 801 414 101,81 % 263 324 / / / 263 324 263 324 / / DK MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV / 5 341 916 5 342 930 100,02 % 1 014 / / / 1 014 1 014 (12) / / DK NOP 04-N. Norway pout and associated by-catches Norwegian waters of IV 0 0 16 298 N/A 16 298 1,00 A / 24 447 / 24 447 / DK OTH 1N2AB. Other species Norwegian waters of I and II / 0 9 979 N/A 9 979 1,00 / / 9 979 / 9 979 / DK POK 1N2AB. Saithe Norwegian waters of I and II / 0 9 508 N/A 9 508 1,00 / / 9 508 / 9 508 / ES ALB AN05N Northern albacore Atlantic Ocean, north of 5 ° N 14 981 130 13 961 453 13 940 306 99,85 %  21 147 (10) / / 189 117 (11) 189 117 189 117 / / ES GHL 1N2AB. Greenland halibut Norwegian waters of I and II / 19 200 36 090 187,97 % 16 890 1,00 A / 25 335 / 25 335 / ES GHL N3LMNO Greenland halibut NAFO 3LMNO 4 067 000 4 061 001 4 072 229 100,28 % 11 228 / C (9) / 11 228 11 228 / / ES POK 1N2AB. Saithe Norwegian waters of I and II / 86 500 88 150 101,91 % 1 650 / / / 1 650 / 1 650 / ES YFT IOTC Yellowfin tuna IOTC Area of Competence 45 682 000 45 682 000 48 147 520 105,40 % 2 465 520 / / / 2 465 520 327 060 / 2 138 460 FR GHL 1N2AB. Greenland halibut Norwegian waters of I and II / 0 6 868 N/A 6 868 1,00 / / 6 868 / 6 868 / FR YFT IOTC Yellowfin tuna IOTC Area of Competence 29 501 000 29 651 000 29 960 730 101,04 % 309 730 / / / 309 730 309 730 / / IE HKE 8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe / 0 1 300 N/A 1 300 1,00 C (9) / 1 300 / 1 300 / IE MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 86 426 000 86 319 537 86 520 982 100,23 % 201 445 / / / 201 445 201 445 / / NL WHG 56-14 Whiting VI; Union and international waters of Vb; international waters of XII and XIV / 0 18 648 N/A 18 648 1,00 / / 18 648 / 18 648 / PL COD 3BC+24 Cod Subdivisions 22-24 654 000 915 170 947 501 103,53 % 32 331 / C (9) / 32 331 0 / 32 331 PT ALB AN05N Northern albacore Atlantic Ocean, north of 5 ° N 2 413 800 2 332 800 2 564 017 109,91 % 231 217 / / / 231 217 231 217 / / PT ALF 3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 182 000 182 626 185 582 101,62 % 2 956 / / / 2 956 2 956 / / PT ANE 9/3411 Anchovy IX and X; Union waters of CECAF 34.1.1 6 522 000 8 992 936 9 141 377 101,65 % 148 441 / / / 148 441 148 441 / / PT BUM ATLANT Blue marlin Atlantic ocean 52 320 51 259 56 271 109,78 % 5 012 / / / 5 012 5 012 / / PT LEZ 8C3411 Megrims VIIIc, IX and X; Union waters of CECAF 34.1.1 36 000 139 400 142 316 102,09 % 2 916 / / / 2 916 2 916 / / PT SBR 09- Red seabream Union and international waters of IX 37 000 72 027 75 905 105,38 % 3 878 / / / 3 878 3 878 / / PT SRX 89-C. Skates and rays Union waters of VIII and IX 1 156 000 1 132 824 1 211 808 106,97 % 78 984 / / / 78 984 78 984 / / PT SWO AN05N Swordfish Atlantic Ocean, North of 5 ° N 1 170 830 1 738 532 1 854 956 106,70 % 116 424 / / / 116 424 116 424 / / UK MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 237 677 000 222 116 471 224 288 943 100,98 % 2 172 472 / A (9) / 2 172 472 2 172 472 / / (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (OJ L 354, 28.12.2013, p. 22), quota transfers from 2016 to 2017 in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3) and with Article 15(9) of Regulation (EU) No 1380/2013 or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Regulation (EC) No 1224/2009. (2) As set out in Article 105(2) of Regulation (EC) No 1224/2009. Deduction equal to the overfishing * 1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Regulation (EC) No 1224/2009 and provided that the extent of overfishing exceeds 10 %. (4) Letter A indicates that an additional multiplying factor of 1,5 has been applied due to consecutive overfishing in the years 2015, 2016 and 2017. Letter C indicates that an additional multiplying factor of 1,5 has been applied as the stock is subject to a multiannual plan. (5) Remaining quantities from previous year(s). (6) Deductions to operate in 2018. (7) Deductions to operate in 2018 that could be actually applied considering the available quota on 20 December 2018. (8) Commission Implementing Regulation (EU) 2019/479 of 22 March 2019 operating deductions from fishing quotas available for certain stocks in 2018 on account of overfishing of other stocks in the previous years and amending Implementing Regulation (EU) 2018/1969 (OJ L 82, 25.3.2019, p. 6). (9) Additional multiplying factor not applicable because the overfishing does not exceed 10 % of the permitted landings. (10) The deduction cannot be reduced by this unused quantity as article 4 of Regulation (EC) No 847/96 is not applicable to the ALB/AN05N stock. (11) At Spain's request, the deduction of 2 269 354 kilos due in 2017 was equally spread over two years (2017 and 2018) by Implementing Regulation (EU) 2017/2309. Since the 2018 initial quota for Spain as fixed by Regulation (EU) 2018/120 already reflects a deduction of 945 560 kilos, the remaining quantity to deduct amounts to 189 117 kilos. (12) Despite not having initial quota for this overfished stock, Denmark concluded exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 enabling deductions from the same stock.